Citation Nr: 1204681	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fractures of the right humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The appellant served on active duty from January 1965 to January 1967. 

This matter came before the Board on appeal from a February 1992 rating decision of the St. Louis, Missouri, RO, which granted an increased rating of 20 percent for residuals of a fracture of the right humerus.  The Board remanded this case previously in June 1996, July 1999 and April 2003.  In July 2003, the appellant testified before the undersigned at a videoconference hearing.  The Board denied the appeal in an August 2004 decision.  The case returned to the Board in June 2005 pursuant to a remand from a February 2005 joint motion for remand from the U.S. Court of Appeals for Veterans Claims (Court).  The Board remanded this case in June 2005 to the RO in St. Louis, Missouri, for additional development.  The Board denied the appeal again in a December 2006 decision.  A December 2008 single-judge opinion of the Court vacated and remanded the case as to the claim for entitlement to a rating in excess of 20 percent for residuals of fractures of the right humerus.  The Board denied the claim again in June 2009.  This matter is presently before the Board on remand by a July 2011 single-judge opinion from the Court which vacated the June 2009 Board decision and remanded the case.  

During the course of this appeal, the appellant has also pursued other claims.  The Board denied service connection for a neck disability in August 2004.  The Board denied service connection for a shoulder disability in December 2006.  The August 2004 and December 2006 decisions were not disturbed as to the service connection denials on appeal and are now final.  Similarly, the Board determined that a separate compensable rating was not warranted for the shoulder, to include on the basis of the protected rating rule of 38 C.F.R. § 3.951(b) in June 2009.  This determination has been affirmed by the Court in the July 2011 single-judge opinion and may not be addressed by the Board.  

Following the return of the case from the Court, the appellant was sent a letter asking whether he had additional evidence to submit on the instant claim.  The appellant responded with an October 2011 statement describing his condition and waiving consideration of his statement by the Agency of Original Jurisdiction.  The Board will proceed.  38 C.F.R. § 20.1304 (2011).

In the time that the appellant has been pursuing the instant appeal, the RO has issued additional rating decisions in 2007 and 2009.  These rating decisions continue to reflect that the appellant's right humerus fracture residuals are rated under Diagnostic Code 5201.  The Board reminds the RO that the Diagnostic Code has been reassigned to 5206.  The RO is advised to update the appellant's record to avoid future ratings controversy.


FINDINGS OF FACT

1.  On and after December 10, 1991 and prior to November 20, 1996, the appellant's service-connected residuals of fractures of the right humerus have been manifested by limitation of flexion to at most 70 degrees, medial tenderness, and a palpable mass, without limitation of extension or chronic forearm impairment.

2.  On and after November 20, 1996, the appellant's service-connected residuals of fractures of the right humerus have been manifested by limitation of flexion to at most 90 degrees, medial tenderness, and a palpable mass, without limitation of extension to 75 degrees or less or chronic forearm impairment.

3.  The schedular rating for the appellant's residuals of fractures of the right humerus is adequate.


CONCLUSIONS OF LAW

1.  On and after December 10, 1991 and prior to November 20, 1996, the criteria for a rating in excess of 30 percent for right humerus fracture residuals, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2010).

2.  On and after November 20, 1996, the criteria for an evaluation greater than 20 percent for right humerus fracture residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Evaluation of Residuals of a Humerus Fracture

The Court has returned this case to the Board for consideration of whether a staged rating in excess of 20 percent was warranted for the appellant's disability based on a January 1992 VA examination report.  

Based on the lengthy litigation history as described in the Introduction, it is important to note at this juncture what sub-issues or aspects of the Veteran's claim for a higher rating are no longer in controversy.  Those are:

* Reassignment of the appellant's disability rating Diagnostic Code (DC) to DC 5206.  See July 2011 Memorandum Decision at p. 3, footnote 1 ("[t]he appellant does not challenge the Board's use of DC 5206 to rate his condition.")
* Denial of service connection for a right shoulder condition.  See December 2008 Memorandum Decision affirming this issue.  
* The contention that there was a protected grant of service connection in effect for the right shoulder.  See July 2011 Memorandum Decision at p. 4. ([t]he appellant's argument that the Board severed a protected grant of service connection has no merit.")
* The contention that a protected disability rating was erroneously reduced.  See July 2011 Memorandum Decision at p. 5. ("[t]he Court is unable to discern any argument by the appellant challenging the Board's § 3.951(b) analysis and therefore will not disturb this portion of the decision.")
* Denial of a separate rating for the right shoulder as a residual of the humerus fracture.  See July 2011 Memorandum Decision at p. 5 ("the Court concludes that the Board's finding in this respect was not clearly erroneous.")

With those limitations in mind, the Board will now address the remaining sub-issues within the Veteran's claim for an increase.  As noted, the Court has returned this case to the Board for consideration of whether a staged rating in excess of 20 percent was warranted for any time period on appeal.


Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The ratings schedule provides compensable ratings for the elbow and forearm for: ankylosis, limitation of forearm extension, limitation of forearm flexion, forearm flexion limited to 100 degrees with extension limited to 45 degrees, other impairment of the elbow, nonunion of the radius and ulna, ulna impairment, radius impairment, and impairment of supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213.  As the appellant already received a 20 percent rating, only ratings at or above 20 percent were considered.  All ratings discussed below are for the major upper extremity. 

Again, the appellant's disability rating is now under DC 5206.  

For limitation of flexion of the major forearm to 90 degrees warrants a 20 percent rating; flexion to 70 degrees warrants a 30 percent rating; flexion limited to 55 degrees warrants a 40 percent rating; and flexion limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5206. 

Limitation of extension of the major forearm to 75 degrees warrants a 20 percent rating; extension limited to 90 degrees warrants a 30 percent rating; limitation of extension to 100 degrees warrants a 40 percent rating; and extension limited to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5207. 

Limitation of motion of the forearm to 100 degrees of flexion and 45 degrees of extension warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5208. 

Factual Background

The appellant sustained a comminuted fracture to the distal (lower) part of the right humerus in service, with delayed healing, followed by a re-fracture in the same place a few months later.  However, examinations in November 1970 and 1975 disclosed only mild limitation of motion. 

On VA examination in January 1992, flexion in the right elbow was to 70 degrees (as compared to 90 degrees on the left), pronation was 70 degrees (80 on the left), and supination of the forearm was to 45 degrees (85 on the left).  The diagnosis was history of compound fracture of the right humerus with dislocation of the shoulder in 1966, currently symptomatic with functional impairment.  X-rays of the elbow were unremarkable. 

In November 1996, VA examination revealed that he lacked about 15 degrees of full extension of the right elbow.  The diagnosis was status post distal third of the right humerus facture with good healing.  The examiner also observed that there was some loss of function noted on the examination, but not in his distal humerus. 

A VA examination in May 1997 noted that there had been no change since the last examination.  The appellant complained of pain with motion of the right elbow and shoulder.  He complained of tenderness over the old fracture site.  On examination there was tenderness over the right distal lateral humerus and a palpable bony mass consistent with post-fracture remodeling.  There was no swelling, false motion, shortening, or intraarticular involvement.  No deformity was apparent on observation but a bony mass was palpated.  Angulation was not observed, but was noted on X- rays.  The examiner reported that the claims file had been reviewed exhaustively, and concluded that the appellant had status post fracture of the right humerus with residuals of tenderness.  

At an August 2000 VA examination, the right elbow was not evaluated.  The pertinent diagnosis was fracture of the right humerus, by history.

The November 2005 VA examination documented the current condition of the appellant's fracture residuals.  The examiner indicated that the appellant had 100 degrees of flexion and a lack of 25 degrees of extension.  The forearm pronated and supinated normally to 80 degrees.  There was tenderness, medially, of the elbow.  X-rays were negative for "arthritis or any intrinsic pathology" of the right elbow.  The ulnar nerve impairment did not contribute to the limitation of motion.  

Contentions

The appellant said, at his Board hearing, that he had trouble with his elbow, and was unable to eat, shave, or otherwise perform other everyday tasks with his right hand.  The Board must assess the competency and credibility of this evidence, as with any other.  Of course, the Veteran is competent to report subjective symptoms and impairment.  However, even if his statements are considered credible, they must still be assigned probative value in light of the entire record.  Here, the medical evidence does not indicate that any such difficulties are due to orthopedic residuals of his right humerus fractures.  (He is in receipt of a separate 10 percent rating for neurological manifestations.)  The objective findings as shown in the medical evidence far outweigh his lay assertions that these problems are the result of the right humerus fracture.  Moreover, the credibility of his statements is somewhat suspect.  For example, he said that his doctors had told him he may need elbow replacement surgery, but there is no support of this in the medical records, and X-rays of the right elbow have been normal.  

While the appellant may report his observable symptoms, medical expertise is needed to associate the symptoms with a particular condition.  See Savage v. Gober, 10 Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 398 (1995).  The appellant submitted an October 2011 statement in support of his claim.  The appellant described his medical history in regard to his service-connected disability.  The appellant stated repeatedly that his elbow disability "still" had not regained full range of motion and prevented use of the right hand in activities of daily living.  He alleged that he was unable to move his right hand to his mouth, due to an unspecified combination of limitation of elbow and shoulder motion.  The Board cannot rely on manifestations of non service-connected disabilities in rating the appellant's disability when the effects of non service-connected may be separated out.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As discussed in previously affirmed Board decisions, the Board has separated out the shoulder level symptoms as not related to service or a service-connected disability.  When addressing the elbow disability, the Board must disregard effects caused by shoulder pathologies.  Thus, the appellant's description of his inability to reach his right hand to his mouth is not representative of his service-connected disability and is not a valid basis on which to rate the elbow disability.  

Additionally, the appellant did not allege a worsening of the disability in this statement.  The Board considers the appellant's use of the word "still" to denote relative constancy in the manifestations of his disability.  No communication received since the Board's June 2009 decision indicates a worsening of the service-connected disability.  

The appellant devoted substantial space to complaints regarding his right shoulder and neck.  The Board has denied service connection for the right shoulder and neck and determined that the appellant has no manifestations of the service-connected right humerus fracture residuals at the shoulder level.  These determinations were either not appealed, as in the August 2004 Board decision denying service connection for the neck, or affirmed on appeal, as in the December 2006 decision denying service connection for the right shoulder and the June 2009 Board decision denying a separate rating for the right shoulder.  The appellant's complaints as to the right shoulder and neck are beyond the Board's jurisdiction at this time.  
Analysis as to Claim for an Increase

The evidence of record indicates that the appellant's humerus fracture residuals are manifested by intermittent limitation of elbow flexion of 90 degrees, limitation of extension of no more than 25 degrees, medial tenderness, and a palpable mass, without evidence of chronic forearm impairment.  On a VA examination in January 1992, there was limitation of motion in the elbow, with flexion limited to 70 degrees.  However, on a VA orthopedic examination in November 1996, flexion was to 120 degrees, and it was noted that there was no loss of function in the distal humerus found on examination.  A May 1999 outpatient treatment note reported flexion of the right elbow to 90 degrees, and extension to 20 degrees.  Further, an examination in May 1997 found tenderness to be the only residual of the right humerus fracture, and the pertinent diagnosis resulting from the August 2000 examination was fracture of the right humerus, by history.  The numerous other medical records dated throughout this lengthy appeal period do not show limitation of flexion in the right elbow to more than 90 degrees, with 120 degrees of flexion observed in November 1996 despite the January 1992 examination report showing limitation of flexion to 70 degrees.  Moreover, there have been no other significant orthopedic symptoms associated with his humerus fracture residuals, and the most recent VA examination, in August 2000, simply noted humerus fracture residuals, by history.  

The appellant displayed limited extension once on the record, in May 1999.  All other tests in the more than thirty years worth of evidence show no limitation of extension.  A rating for limitation of extension is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The July 2011 Court opinion vacated and remanded this portion of the June 2009 Board decision for consideration of staged ratings on the basis of the January 1992 VA examination report.  The February 1992 rating decision from which this appeal arises determined that an increased rating of 20 percent was warranted as of a December 10, 1991 claim for an increased rating.  The appellant disagreed only with the rating, not the effective date or the date of claim as assigned by the RO in February 1992.  The February 1992 rating decision is final as to this question.  See 38 C.F.R. § 20.1103 (2011).  Since the RO has already addressed the date of claim issue, the appellant is not prejudiced by the Board's discussion.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's staged rating discussion must then address the evidence from one year prior to the date of claim through to the present.  

Even when considering staged ratings, VA is obligated to consider the history of the appellant's service connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  There is no evidence describing the appellant's right humerus fracture residuals prior to December 10, 1991.  There is only a January 1991 rating decision which denied an increased rating for lack of evidence.  Thus, an increased rating prior to December 10, 1991, is not warranted.  The 70 degrees of limited flexion was only shown on one occasion, it cannot be considered to reflect a permanent increase in disability, in view of the numerous records in the more than twenty years prior to January 1992 and during the more than 10 years following that instance, which show range of motion varying from 90 degrees of flexion to no limitation of motion.  The January 1992 VA examination report is inconsistent with the remaining history of the appellant's disability.  As discussed, the January 1992 findings have not been replicated despite numerous measurements over the two decades of this claim.  The remaining measurements of record do not show limitation of flexion to even 90 degrees, substantially beyond the January 1992 70 degree measurement.  There is specific notation in 1997 that no change in disability had occurred.  Given the stability of the appellant's disability manifestations in the forty five years since separation from service, the Board accords the January 1992 little weight; however, since there are no close in time measurements to weigh the January 1992 findings against, the Board will resolve reasonable doubt in favor of the appellant.  The Board finds that the appellant had flexion limited to 70 degrees in January 1992.  The criteria for a 30 percent rating are warranted at that time.  The Board finds that the preponderance of the evidence thereafter shows that the appellant has not had limitation of flexion to 90 degrees or less or limitation of extension at any time since.  Beginning with the November 20, 1996 VA examination report, the appellant's flexion has been to 90 degrees or more.  The Board concludes, therefore, that the criteria for a rating in excess of 20 percent have not been met on or after November 20, 1996.  Accordingly, a staged rating of 30 percent is required prior to November 20, 1996.  See id.  The date of claim as determined by the RO is December 10, 1991.  There is no evidence from the one year prior to December 10, 1991 rating decision on which to evaluate the appellant's disability.  Thus, the Board concludes that the 30 percent rating is warranted from December 10, 1991, to November 19, 1996.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although tenderness in the location of the fracture was noted on one occasion, there is no medical evidence of any additional loss of motion due to pain, and arthritis has not been shown.  Other symptoms in his right upper extremity, such as weakness and flare-ups, have been attributed to his non-service-connected shoulder disability.  The appellant is separately service-connected for neurological impairment of the right arm ulnar nerve, the rating of which is not on appeal.  There is no other functional impairment resulting from his right humerus fracture residuals which would warrant a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).

In sum, the Board has resolved reasonable doubt and found that a 30 percent rating, but no higher, is warranted from December 10, 1991 to November 19, 1996.  The benefit of the doubt rule applies and the claim has been granted to this degree and stage only.  With regard to the period on and after November 20, 1996, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis on and after November 20, 1996.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the appellant's residuals of right humerus fracture disability is not inadequate. As discussed above, while the appellant said, at his Board hearing, that he had trouble with his elbow, and was unable to eat, shave, or otherwise perform other everyday tasks with his right hand, the medical evidence does not indicate that any such difficulties are due to orthopedic residuals of his right humerus fractures. Additionally, the right hand difficulties appear to be the result of the neurological complications, for which he is in receipt of a separate 10 percent rating. The appellant said that his doctors had told him he may need elbow replacement surgery, but there is no support of this in the medical records, and X-rays of the right elbow have been normal.  There is no indication that the schedular rating is inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

TDIU

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the appellant has filed statements, most recently in October 2011 that indicate that the right elbow and shoulder disabilities adversely effected his earnings which placed hardship on his family.  The appellant has not alleged unemployability specifically as a result of the disability presently on appeal.  As discussed, the appellant continues to conflate the elbow and shoulder pathologies which is not in accordance with the facts as found by the Board.  Furthermore, the appellant has been determined to be entitled to VA pension benefits since 1999.  This determination was made in part based on coronary artery disease, which, if service-connected, would have warranted a 60 percent rating.  There is no indication that pension benefits were warranted solely for the service-connected disability.  Unemployability based solely on the service-connected right humerus fracture residuals disability has not been raised by the remaining evidence of record.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


Duties to Notify and Assist

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind. 

The Board's December 2006 decision contained an extensive discussion of the VA's obligations under the duties to notify and assist of the VCAA.  The Court's December 2008 opinion did not identify any defect of that analysis or identify any defect of the due process afforded the appellant.  Following the June 2009 Board decision, the appellant's representative before the Court did not present argument regarding any deficiency in executing VA's duties to notify or assist.  Similarly, the July 2011 Court opinion did not identify any such deficiency either.  The appellant has not identified any change in his condition or additional records necessary for a determination on his appeal since the December 2006 Board decision.  The reason for the July 2011 remand, as discussed above, was the Board's purported failure to address adequately the possibility of staged ratings for the elbow rating.  Indeed, the Court affirmed the Board's determination as to the question of a separate compensable rating at the shoulder level, implying that VA had adequately discharged its due process obligations.  The Court's remand was limited to the questions regarding ratings at the elbow level. 

Subsequent to the Court's July 2011 Order, on October 14, 2011, the Board wrote to the appellant and his attorney regarding the opportunity to submit additional evidence and argument.  The appellant responded with the October 2011 statement discussed above.  The appellant's representative before VA, the DAV, submitted a November 2011 informal hearing presentation.  No defects of VA's notice or assistance duties have been identified in any of these documents.  Given the Court's injunction against piecemeal litigation, the Board is confident that the duties to notify and assist are not an issue in this case.  That is, the Board believes that the law of the case is that there are no defects which have been raised by the appellant and which need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim").  

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the "Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  The instant appeal arises from a February 1992 rating decision, a particularly egregious example of the "hamster wheel" of the VA adjudication system.  See Quattlebaum v. Shinseki, --- Vet. App. ---, No. 09-3557, slip op. at 1 (U.S. Vet.App. Jan. 5, 2012) (citing Coburn v. Nicholson, 19 Vet.App. 427, 434 (2006) (Lance, J., dissenting)).  In this case, the December 2006 Board decision was affirmed in part, vacated and remanded in part, in a December 2008 Court decision.  The December 2008 Court opinion discussed specifically the Board's finding regarding limitation of motion in the elbow, identifying no error with the discussion, and remanded the whole of the increased rating claim for discussion of the appropriateness of a separate compensable rating at the shoulder level.  The June 2009 Board decision was substantially identical to the December 2006 decision in its treatment of the staged ratings question.  The appellant's representative raised the deficiency as to staged ratings on the second appeal to the Court.  In essence, the July 2011 Court remand of the June 2009 Board decision was for a "deficiency" present in the prior December 2006 Board decision which the Court had already reviewed.  

The Board respectfully asks that the Court reconsider its remand practice regarding separate theories of increased rating appeals.  The December 2008 Court opinion sent the whole of the increased rating issue back to the Board, rather than limiting the remanded issue to the theory of entitlement about which error had been alleged.  Should the Court narrow the scope of increased rating appeals on remand to the Board to only those theories where error has been identified, finality shall attach to the alternate theories, compelling parties at the Court to plead more fully, identify error sooner and avoid the piecemeal litigation which haunts the VA adjudication system.  See Massie v. Shinseki, --- Vet.App. ---, No. 09-3397, slip op. at 5 (U.S. Vet. App. Dec. 19, 2011).


ORDER

Entitlement to a rating of 30 percent, but no higher for residuals of fractures of the right humerus is granted from December 10, 1991 until November 19, 1996, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals of fractures of the right humerus on and after November 20, 1996, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


